DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 2/9/2021 does put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments 
Claims 47-51, and 60-61 are allowable. The restriction requirement elected Group 4 directed towards claims 47, as set forth in the Office action mailed on 2/21/2019, has been reconsidered in view of the allowability of claims to the elected invention.  This application is in condition for allowance except for the presence of claims 1-45, and 54-55, and 58, which are directed to a nonelected group.
Claims 1-45, 54-55, and 57-58, are not eligible for rejoinder. The reason are listed below:
1. Claim 1-45, 54-55, and 57-58 does not require all the limitation of the allowable claim 47 or 61.
MPEP 821.04, “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.”
Claims 1-45, 54-55, and 57-58 are cancelled. 
The following is an examiner’s statement of reasons for allowance:
Arai (US Pub No. 2009/0215222) in view of Poleshuk (US Pat No. 4461071) are the closest prior art.

(i)    providing a layer of a first electrode material [2, Fig.2A, 0115] disposed on a layer of a base material [polycarbonate substrate 1, Fig 2A, 0115];
(ii)    disposing on the layer of the first electrode material a layer of a resist [4, Fig. 2A, 0115];
(iii)    performing a lithography step [Fig. 3A-4A, 0117] to define a second electrode pattern on the layer of the first electrode material [Fig. 5A, 0117];
Poleshuk et al. teaches a substrate [10, Fig. 1-3, C4 ln 20-40] further depositing an aluminum oxide coating 11 [Fig. 1-3, C4 ln 25-50], and then an electrode layer 13 [Fig. 1, C4 ln 25-55]. From figure 1 to figure 2, photoresist mask 14 is placed on electrode 12 which was formed from layer 13 by etching [C4 ln 45-65]. Figure 3 teaches the formation of an aluminum oxide layer 15 covering the photoresist mask 14 [C5 ln 1-30], and afterwards the aluminum oxide layer 15 is removed with the photoresist mask 14 from figure 3 to figure 4 in order to provide a planar surface [C5 ln 1-15] in a method that provides an advantage of minimizing contamination of critical thin film interfaces [C3 ln 1-10].
Modified Arai et al. teaches the limitations of the claim but does not disclose the limitation of “(i) providing the layer of the first electrode material disposed on a layer of a base material, (ii) disposing on the layer of the first electrode material a layer of a resist; (iii)  performing a lithography step to define a second electrode pattern on the layer of the first electrode material, (iv) then depositing the layer of the insulating material on the layer of the resist with the second electrode pattern defined thereon, (v) disposing on the layer of the insulating material a layer of the second electrode material; and (vi) removing the resist and said insulating material and said second electrode material disposed on the resist.”  


Therefore; claims 47-51, and 60-61 are allowed.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726